In re Illidge, Alberic; applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, No. CA-85-0575; Parish of East Baton Rouge, 19th Judicial District Court, Div. “I”, No. 273-452.
Granted. Judgment reversed. Case remanded to Court of Appeal for reconsideration in light of Ray v. Alexandria Mall, La., 434 So.2d 1083; Baker v. Payne and Keller, La., 390 So.2d 1272; Reeves v. Globe Indemnity, 185 La. 42, 168 So. 488; and Giroir v. So. LA Medical Center, La., 475 So.2d 1040.